Citation Nr: 0922632	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The propriety of severance of service connection for 
peripheral neuropathy of the left lower extremity, secondary 
to service-connected diabetes mellitus Type II (DM-II).

2.  The propriety of severance of service connection for 
peripheral neuropathy of the right lower extremity, secondary 
to service-connected DM-II.

3.  Entitlement to service connection for a bilateral foot 
disability, excluding bilateral peripheral neuropathy of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2007 and October 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In April 2009, the Veteran presented testimony at a personal 
hearing conducted at the Lincoln RO before the undersigned 
Acting Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a VA opinion

In this case, the RO severed the Veteran's service connection 
for peripheral neuropathy of the left and right lower 
extremities (hereinafter referred to as bilateral peripheral 
neuropathy of the lower extremities), secondary to service-
connected DM-II, based upon a finding of clear and 
unmistakable error in the original April 2005 grant of 
service connection.  Specifically, the RO found that after 
the February 2005 VA examination, a March 2005 addendum 
requested that the diagnosis of diabetic peripheral 
neuropathy be deleted and indicated that the Veteran's heel 
pain maybe due to a heel spur or plantar fasciitis.  After 
reviewing the evidence, the Boards finds that a remand is 
necessary before a decision can be reached on this matter.

In its April 2005 rating decision, the RO granted secondary 
service connection for bilateral peripheral neuropathy of the 
lower extremities, citing the February 2005 VA examination 
report which indicated that the burning and tingling 
sensations in the Veteran's toes and feet was consistent with 
paresthesias related to diabetes mellitus.  The examination 
report noted that there was diminished monofilament line 
perception on the plantar surfaces of the balls of both feet.

A March 2005 addendum to the February 2005 VA examination 
report, which was associated with the claims folder prior to 
the April 2005 rating decision, reflected that these 
electrophysiological studies of the right lower extremities 
were consistent with bilateral carpal tunnel syndrome, right 
more than left.  It was indicated that the diagnosis should 
be modified to include bilateral carpal tunnel syndrome and 
to delete diabetic peripheral neuropathy.  

A November 2006 VA peripheral nerves examination concluded 
that the EMGs of the lower extremities were within normal 
limits and showed no evidence of a "large fiber" 
neuropathy.  Additionally, it was indicated that the 
Veteran's heel pains maybe due to a heel-spur or plantar 
fasciitis.  

A December 2006 record from the A.F.C. reflected that the 
Veteran complained of bilateral heel pain and burning and 
tingling of the bottom of his feet.  He had a positive Tinel 
sign bilaterally and some mild pain with percussion and post 
percussion tingling bilaterally.  The assessment was 
bilateral plantar fasciitis and peripheral neuropathy with 
overlying tarsal tunnel syndrome.  A February 2007 record 
from A.F.C. indicated that peripheral neuropathy and 
bilateral tarsal tunnel syndrome were found to be consistent 
with the bilateral sensory abnormality found after further 
testing.  A February 2008 record from U.N.M.C. also noted 
that the Veteran had DM-II complicated by neuropathy of his 
feet with superimposed tarsal tunnel syndrome.  

As noted above, both VA and the private examiners used 
sensory testing to evaluate the Veteran's symptomatology but 
reached different interpretations regarding whether the 
Veteran has diabetic peripheral neuropathy of the lower 
extremities.  Moreover, the Veteran also has a separate claim 
for entitlement to service connection for a bilateral foot 
disability, excluding bilateral peripheral neuropathy of the 
lower extremities, and it is unclear from the evidence of 
record whether any other foot disability, to include tarsal 
tunnel syndrome, heel-spur, or plantar fasciitis, are related 
to his service.  Further, the Board notes that there are two 
separate assessments made by private examiners indicating 
that the Veteran has tarsal tunnel syndrome that is 
associated with his peripheral neuropathy.  A December 2006 
private treatment entry contained an assessment of peripheral 
neuropathy with overlying tarsal tunnel syndrome and a 
February 2008 private treatment entry noted that the Veteran 
had neuropathy of his feet with superimposed tarsal tunnel 
syndrome.  Consequently, the Board finds that a remand is 
necessary before a decision can be reached.  

Additionally, the Board notes that the Veteran has not been 
provided with the notice pertaining to the provisions of 
secondary service connection as outlined in 38 C.F.R. 
§ 3.310(b).  Consequently, he should be provided with such 
notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for a bilateral 
foot disability, to include as secondary 
to bilateral peripheral neuropathy of the 
lower extremities.  The letter should 
inform him of the (1) information and 
evidence that is necessary to substantiate 
the claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  The 
Veteran should also be informed of the 
requirements for establishing secondary 
service connection under 38 C.F.R. 
§ 3.310(b).

2.  The Veteran should be afforded a VA 
examination to determine if he has 
diabetic peripheral neuropathy of the 
right and left lower extremity.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
service treatment records, VA records, and 
private medical records, including the 
February 2005 VA examination; March 2005 
addendum; November 2006 VA examination; 
December 2006 and February 2007 A.F.C. 
private records; and February 2008 
U.N.M.C. record.  

Additionally, the nature and etiology of 
any foot disabilities (to include tarsal 
tunnel syndrome, heel-spur, and plantar 
fasciitis) other than diabetic peripheral 
neuropathy of the lower extremities should 
be ascertained.  If a foot disability 
other than diabetic peripheral neuropathy 
of the lower extremities is found, the 
examiner should state a medical opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that any current 
foot disability is the result of a 
disease, injury, or event in service 
(March 1968 to March 1971) as opposed to 
its being more likely due to some other 
factor or factors.  

Additionally, if diabetic peripheral 
neuropathy is diagnosed, the examiner 
should opine as to the relationship, if 
any, between the peripheral neuropathy of 
the lower extremities and the other foot 
disorder(s).  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether any 
foot disability, to include tarsal tunnel 
syndrome, was either (a) proximately 
caused by or (b) proximately aggravated by 
peripheral neuropathy of the lower 
extremities and, if so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




